Citation Nr: 1451773	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  14-28 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 





INTRODUCTION

The Veteran had active military service from November 1951 to November 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2014).


FINDING OF FACT

Bilateral hearing loss and tinnitus are etiologically related to acoustic trauma sustained in active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

With an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in the claimant's favor. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran asserts that he has bilateral hearing loss and tinnitus as a result of acoustic trauma sustained in active service.  Specifically, he reports that he was regularly exposed to large and small arms fire, large engine truck noise, and airfield noise during the course of his duties in active service.  He reports that he was never issued hearing protection during the course of his duties.  Service personnel records indicate that he was stationed in the Republic of Korea during the Korean conflict.  The Board concedes his acoustic trauma during active service.  

The Veteran also reports that he first experienced symptoms of bilateral hearing loss and tinnitus during active service and that the symptoms have continued since his separation from active service.  In this regard, the Board notes that the Veteran's service treatment records (STRs) have been found to be unavailable for review as they were destroyed by fire at the National Personnel Records Center (NPRC).  Where service treatment records were lost or destroyed, the Veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is also competent to report when he first experienced hearing loss and tinnitus and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible.

At an October 2012 VA audiology evaluation, the examiner diagnosed bilateral hearing loss and tinnitus.  The examiner reported that a medical opinion could not be provided regarding the etiology of the Veteran's bilateral hearing loss disability and tinnitus in this case without resorting to speculation.  In this regard, the examiner noted that audiometric documentation of hearing thresholds during military service was not available, which left considerable uncertainty about the association between the current hearing loss or tinnitus prior to, during, or following separation from active service.  Therefore, the examiner concluded that it was not possible to determine with certainty if there was a threshold change at discharge when compared to enlistment.  However, the examiner did note that the Veteran's tinnitus was associated with his bilateral hearing loss disability.  

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the VA examiner's opinion regarding the etiology of the Veteran's bilateral hearing loss disability and tinnitus as the VA examiner failed to actually provide an opinion and failed to support sufficiently the conclusion that an opinion could not be provided without resorting to speculation.  Further, the examiner referenced the lack of STRs in the record to support the conclusion that an opinion could not be provided.  However, as noted above, those STRs are missing through no fault of the Veteran, and the examiner completely failed to consider the Veteran's competent and credible statements regarding the onset of his bilateral hearing loss and tinnitus symptoms and concerning their continuity since service.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify reduced hearing acuity and tinnitus, and his statements have been found credible. 

In sum, the Board concedes that the Veteran sustained acoustic trauma in active service.  The VA medical opinion of record is not a competent opinion against the claim as it does not consider all the pertinent facts and does not provide a complete, thorough, and detailed rationale supporting the conclusions made.  The Veteran has competently and credibly reported a decrease in hearing acuity during service, and he has competently and credibly reported tinnitus during service.  He has also credibly asserted a continuity of symptomatology since service.  In addition, he has current diagnoses of tinnitus and hearing loss that constitute disabilities for VA purposes.  See, e.g., 38 C.F.R. § 3.385 (2014).

Accordingly, the Board finds that the evidence for and against the claims of entitlement to service connection for bilateral hearing loss and tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


